                                           Case 19-11923                  Doc 4      Filed 02/14/19           Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                  Luke T Wood
                           First Name                       Middle Name               Last Name

 Debtor 2                  Michael F Harris, Jr.
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number
 (if known)                                                                                                                  Check if this is an
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Home Point Financial                                  Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        105 Winfield Dr., Hurlock, MD.                     Reaffirmation Agreement.
    property              21643                                              Retain the property and [explain]:
    securing debt:                                                          retain


    Creditor's         National Institute of Health FCU                      Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        2012 Kia Sportage                                  Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:                                                          retain


    Creditor's         Tri State Financial                                   Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        Vacation package,                                  Reaffirmation Agreement.
                          $235.81/month for 84 months
                          with 48 months left to

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                           Case 19-11923               Doc 4       Filed 02/14/19            Page 2 of 2


 Debtor 1       Luke T Wood
 Debtor 2       Michael F Harris, Jr.                                                                 Case number (if known)


     property           pay,additional fees paid of                         Retain the property and [explain]:
     securing debt:     $100-$200 at booking.                             retain

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Ct Lien Solutions                                                                                   No

                                                                                                                                  Yes

 Description of leased        Solar Panels installed on home, UCC filing state there is no security
 Property:                    interest in the property


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Luke T Wood                                                              X /s/ Michael F Harris, Jr.
       Luke T Wood                                                                      Michael F Harris, Jr.
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        February 14, 2019                                                Date     February 14, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
